212 U.S. 563 (1909)
CHICAGO & ALTON RAILWAY COMPANY
v.
UNITED STATES.
FAITHORN
v.
SAME.
WANN
v.
SAME.
Nos. 238, 239, 240.
Supreme Court of United States.
Argued October 21, 22, 1908.
Decided January 4, 1909.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. Blackburn Esterline and Mr. Ralph M. Shaw, with whom Mr. Frederick S. Winston, Mr. Robert Mather, Mr. John Barton Payne and Mr. Silas H. Strawn were on the brief, for petitioners.
The Attorney General and The Solicitor General for respondent.
Per Curiam:
Judgment affirmed by a divided court, and causes remanded to the District Court of the United States for the Northern District of Illinois.